DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC §112(b) based upon Applicant’s amendment to claims 6 and 8, and the cancelation of claim 7.

Claim Rejections - 35 USC § 112(d)
Examiner withdraws the 35 USC §112(d) based upon Applicant’s cancelation of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2014/0145137 A1) (“Ju”), in view of Ramaswamy (US 2020/0111800 A1) (“Ramaswamy”), with motivation provided by Seong (KR 10-2011-0064551) (“Seong”) by means of machine translation, in view of Sharma et al. (WO 2019/066927 A1) (“Sharma”), in view of Gosain et al. (US 2009/0230390 A1) (“Gosain”).
Regarding claim 1, Ju teaches at least in figures 1-2:
A three-dimensional resistive switching memory device including a plurality of memory cells (figures 1-2), 
wherein each memory cell comprises (detailed below), 
a semiconductor channel layer (140) extended in a vertical direction on the substrate (100); 
a variable resistance layer (150) contacting one side of the semiconductor channel layer (140) and extended in the vertical direction (the entire device extends in a vertical direction); and 
a plurality of gate structures (130/160) having a gate electrode (160) disposed on the other side opposite to the one side of the semiconductor channel layer (140) and defining the plurality of memory cells serially connected to each other along the vertical direction (figure 1 shows they are so connected), 

a gate insulating film (130) arranged between the gate electrode (160) and the semiconductor channel layer (140).

Ju does not teach:
a semiconductor channel layer comprising a metal oxide.
a conductivity enhancement layer disposed between the semiconductor channel layer and the gate insulating layer, and
extending in the vertical direction along the semiconductor channel layer through the plurality of memory cells which are serially connected to each other along the vertical direction,
wherein the conductivity enhancement layer is a conductive layer and the conductivity enhancement layer has a conductivity greater than that of off-state of the metal oxide of the semiconductor channel layer.

Ju teaches:
The semiconductor channel layer (140) is formed of silicon. ¶ 0070.

Ramaswamy teaches at least in figure 8B-9:
In a resistive memory device (¶ 0004) the semiconductor channel (128) can be formed of single material layer or a plurality of material layers. ¶ 0050. For example, silicon or a metal oxide semiconductor such as IGZO, ZTO, or/and InZO. ¶ 0050. Thus, one of the layers can be considered the channel layer and the other can be considered the conductivity enhancement layer.
It would have been obvious to one of ordinary skill in the art to replace the silicon semiconductor channel material with an oxide semiconductor channel material because 1) they are art recognize equivalence for the same purpose, Ramaswamy ¶ 0050; MPEP 2144.06, 2) they are art recognized as being suitable for the same intended purpose of being used as channel material in a vertical memory device, MPEP 2144.07; and 3) it allows for larger memory cells to be integrated into the device, Seong bottom of page 3 of the machine translation). 

The combination of Ju and Ramaswamy teach:
a conductivity enhancement layer (Ramaswamy 128B a layer as InxZnyO) disposed between the semiconductor channel layer (Ramaswamy 128A another layer as IGZO) and the gate insulating layer (Ju 130), and 
extending in the vertical direction along the semiconductor channel layer through the plurality of memory cells which are serially connected to each other along the vertical direction (Since Ramaswamy 128 is made of at least two layers of different materials Ramaswamy 128 teaches this), 
wherein the conductivity enhancement layer is a conductive layer (Ramaswamy 128 is conductive, and both InxZnyO and IGZO are condutive) and the conductivity enhancement layer (InxZnO) has a conductivity greater than that of off-state of the metal oxide of the semiconductor channel layer (IGZO).

Ju and Ramaswamy do not teach:
wherein the conductivity enhancement layer includes at least one of SrTiO3, LaTiO3, LaCoa3, SrCoO3, SrRuO3, SrMgO3, LaNi03, ZnCo204, ZnRh204, Znlr2O4, RuO2, IrO2, C0304 and Fe304, or the conductivity enhancement layer is a conductor layer consisting of indium-tin oxide (ITO).

Sharma teaches:
That channel, active layer, can comprise IGZO, as taught by Ramaswamy, or ITO (pg. 6-7 at lines 25-4).
It would have been obvious to one of ordinary skill in the art to replace one of the channel layers 128B and/or 128A of Ramaswamy with ITO because according to Sharma ITO is an art recognized equivalent n-type channel layer material. (Sharma pg. 6-7 at lines 25-4). MPEP 2144.06.

The combination of Ju, Ramaswamy, and Sharma teach:
That one of ordinary skill in the art could use ITO as one of the listed channel materials (128A or 128B) of Ramaswamy as they are known functional equivalents recognized in the art to be suitable for the same purpose of being a n-type channel material. MPEP 2144.07. Thus, having the claimed conductivity enhancement layer (Ramaswamy 128B) be ITO would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.

Ju, Ramaswamy, and Sharma do not teach:
wherein the conductivity enhancement layer includes at least one of SrTiO3, LaTiO3, LaCoa3, SrCoO3, SrRuO3, SrMgO3, LaNi03, ZnCo204, ZnRh204, Znlr2O4, RuO2, IrO2, C0304 and Fe304.
Gosain teaches:
That channel, active layer, can comprise IGZO, as taught by Ramaswamy, or SrTiO3 (¶ 0050).
It would have been obvious to one of ordinary skill in the art to replace one of the channel layers 128B and/or 128A of Ramaswamy with SrTiO3 because according to Gosain SrTiO3 is an art recognized equivalent n-type channel layer material. (¶ 0050). MPEP 2144.06.
Regarding claim 2, Ju teaches at least in figures 1-2, and 12C:
	wherein the gate insulating film (130) is provided separately for each gate electrode (160) along the semiconductor channel layer (140).
Regarding claim 3, Ju teaches at least in figures 1-2:
	wherein the gate insulating film (130) is provided by a portion of a common gate insulating film (130) extended along the semiconductor channel layer (140).
Regarding claim 4, Ramaswamy teaches at least in figure 8B-9:
wherein the metal oxide comprises indium-gallium-zinc oxide (IGZO), indium-tin oxide (ITO), or a combination thereof (¶ 0050, where IGZO can be used).
Regarding claims 6, Ramaswamy teaches at least in figure 8B-9:
The prior art teaches the same material as Applicant for the channel and the conductivity enhancement layer. ¶¶ 0050, and 52. Since they are the same material they must have the same conductivity as claimed. 
Sharma teaches:
That IGZO and ITO are both n-type oxides, and ITO is functionally equivalent as a channel material as IGZO (pg. 6-7 at lines 25-4).
Gosain teaches:
The prior art teaches the same material as Applicant for the channel and the conductivity enhancement layer. ¶ 0050. Since they are the same material they must have the same conductivity as claimed. 
Regarding claim 8, the prior art does not explicitly teach:
 the thickness of the conductivity enhancement layer is in the range of 3 nm to 7 nm. 
However, it has long been held that the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). Nothing in the record states that the device would perform differently or have any unexpected results arising from the claimed dimension. 
Regarding claim 9, Ju teaches at least in figures 1-2:
wherein the variable resistance layer (150) is aluminum oxide (AIOx), zirconium oxide (ZrOx), titanium oxide (TiOx), niobium oxide (NbOx), nickel oxide (NiOx), zinc oxide (ZnOx), manganeseoxide (MnOx), tungsten oxide (WOx), tantalum oxide (TaOx) or hafnium oxide (HfOx) (¶ 0071).
Regarding claim 10:
Wherein the variable resistance layer is configured to vary a resistance thereof based on formation or destruction of oxygen vacancy filaments therein according to an electric field (because the prior art teaches the same material as Applicant for the variable resistance layer, it is inherent/obvious that it would have this same functional characteristic. MPEP 2112. Thus, this claimed characteristic does not render the claim patentably distinct from the prior art).  
Regarding claims 11, and 13, Ramaswamy teaches at least in figure 8B-9:
wherein the semiconductor channel layer (140) and the variable resistance layer (150) are connected in parallel for each of the plurality of memory cells (140 and 150 are connected in parallel as they run vertically parallel to each other).
Regarding claims 12, and 14,
Claims 12 and 15 do not add any new structural limitations to the device of claim 11 or claim 13. Claims 12 and 15 are directed to the use of the device. Since the prior art teaches the claimed structural limitations it would be able to be used in the same manner. MPEP 2114(II).


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju, in view of Ramaswamy, with motivation provided by Seong, in view of Sharma, in view of Gosain, in view of Lu et al. (US 2019/0165103 A1) (“Lu”).
Regarding claim 8, the prior art does not teach:
 the thickness of the conductivity enhancement layer is in the range of 3 nm to 7 nm. 

Lu teaches at least in figure 6B:
The thickness of the channel layer can range from 1 to 5nm. 
It would have been obvious to one of ordinary skill in the art to make the channel, and by extension the conductivity enhancement layer (2nd channel layer), the claimed thickness as taught by Lu because Lu teaches a standard technique for making 


	

Response to Arguments
Applicant’s amendments, and arguments, with respect to the rejection of the claims been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previous prior art in view of Gosain.
In response to Applicant’s statement in regards to the conductivity enhancement layer being a conductive layer, Examiner responds that the prior art teaches the same claimed material. As such it will also be a conductive layer. For example the prior art teaches IGZO and SrTiO3 both function as the semiconductor layer, and Applicant is claiming SrTiO3 as the conductive layer. If there is something special about Applicant’s SrTiO3 which makes it different than the prior art’s SrTiO3 Applicant needs to claim it. Otherwise, the prior art, being the same material, should have the same characteristics as the claimed material absent evidence that there is a material and patentable distinction between them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822